Title: Thomas Jefferson to A. F. De Laage, [13] August 1817
From: Jefferson, Thomas
To: De Laage, A. F.


          
            Dear Sir
            Poplar Forest
Aug. 12. 13 17.
          
          My intention of being soon at this place induced me to defer acknoleging your letter of Adieu until my arrival here
          I am sorry that in the place in which you have fixed  your  new residence, my acquaintance is so limited as to enable me to be of but little use to you. I inclose you however letters to mr Johnson, mr Harrison and mr Robertson, the only gentlemen there of my particular acquaintance. their great worth & high standing in that place will enable them to present you  favorably to it’s society and business. I am about 10. miles from it, at a possession which I visit 3. or 4. times a year, where I can give you but very plain plantation fare, but with a sincere welcome, whenever you can do me the favor to come thus far, and to recieve in person the assurances of my great esteem and respect.
          Th: Jefferson
        